 Case 1:18-cr-00457-AJT Document 373 Filed 09/24/19 Page 1 of 2 PageID# 5394




                       UNITED STATES DISTRICT COURT FOR THE
                           EASTERN DISTRICT OF VIRGINIA
                                  Alexandria Division


UNITED STATES OF AMERICA


               V.



BIJAN RAFIEKIAN, et al.                              Case Number 1:18-cr-457-AJT-l

               Defendants.



                                             ORDER

       On July 23, 2019, Defendant Bijan Rafiekian was convicted on one count of conspiracy

in violation of 18 U.S.C. § 371; and one count of acting in the United States as an unregistered

agent of a foreign government, namely the government of Turkey, in violation of 18 U.S.C. §

951. The Defendant moved for a judgment of acquittal at the close of the Government's case in

chief, renewed that motion at the close of all the evidence and following the verdict, and filed a

Motion for Judgment of Acquittal Under Federal Rule of Criminal Procedure 29[Doc. No. 342]

(the "Motions for Acquittal") and Motion for a New Trial [Doc. No. 361](the "Motion for New

Trial")(collectively, the "Motions"). The Court held a hearing on the Motions on September 12,

2019, following which it took them under advisement.

       Upon consideration of the Motions, the memoranda in support thereof and in opposition

thereto, the argument of counsel, and for the reasons set forth in the accompanying

Memorandum Opinion [Doc. No. 372], it is hereby

       ORDERED that the Motions for Acquittal, including Defendant Bijan Rafiekian's

Motion for Judgment of Acquittal Under Federal Rule of Criminal Procedure 29[Doc. No. 342]

be, and the same hereby are, GRANTED; Defendant Rafiekian's convictions on Counts One and

Two of the Superseding Indictment be, and the same hereby are, VACATED;a judgment of


                                                 1
Case 1:18-cr-00457-AJT Document 373 Filed 09/24/19 Page 2 of 2 PageID# 5395
